Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-16, as originally filed 29 MAR. 2021, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021, 01/21/2022, and 02/23/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Due to the large submission, although the Examiner has identified the statement as having been considered and placed the statement in the file, Applicant is encouraged to identify any particularly relevant references and their relation to the instant invention for specific consideration.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
FIG(s) 4B: reference character(s) "70" has been used to designate "bottom edge 70" but is accompanied with a lead line which appears to extend to the "seal 68" making it unclear which element is the "bottom edge"; 
reference character(s) "90" has/have been used to designate both "seal 90" (p. 16 ln. 4) and "gaskets… 90" (p. 17 ln. 18); clarification is required;
reference character(s) "82" has/have been used to designate both "a radially inner surface 82" (p. 15 ln. 15) and "spigot 82" (p. 15 ln. 25); clarification is required; and
a "casing" (Cl. 16) has not been explicitly pointed out.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. US 10563373 B1. Although the claims at issue are not identical, they are not patentably distinct because all of the limitations in the present case are contained within the claims of the issued patent US 10563373 B1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 2: after "spigot placed at" the recitation(s) of ”the" before "radially outward upper edge” is vague, indefinite, and confusing as lacking proper antecedent basis within the claims, as no "upper edge" has been heretofore introduced.
It is suggested to replace this use of "the" with --a-- and was interpreted by the Examiner as such.

Cl. 1 ln. 2: the phrase "radially outward upper edge" is vague, indefinite, and confusing as being unclear how "outward" is intended to be interpreted. It is suggested to insert the word --facing-- after "radially outward" and the Examiner interpreted this claim as such.

Cl. 1 ln. 11-12: the phrase "radially outward bottom edge" is vague, indefinite, and confusing as being unclear how "outward" is intended to be interpreted. It is 

Cl. 5 ln. 1: the phrase "the aggregate" is vague, indefinite, and confusing as being unclear, as --an aggregate-- has not been heretofore introduced.

Claims 2-4, and 6-16  not particularly referenced in this section are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 9-13, 15 rejected under 35 U.S.C. 103 as being unpatentable over PESONEN US 20160097180 A1 (Pesonen) in view of KIEST, JR.  US 20120141210 A1 (Kiest).
As per claim 1 Pesonen teaches a manhole assembly comprising: 
an annular radial spigot  placed at  [[the]] --a-- radially outward --facing-- upper edge of a manhole base (see interface between lowermost member "A" intersected by 120 and next highest member "B", reproduced below, EXAFIG. 1; this is recognized as a spigot at the outward upper edge as broadly claimed); 
the annular spigot having a substantially vertical surface and a cooperating horizontal surface to form the spigot for receiving a manhole riser (see EXRFIG. 1); 
a manhole cap (next highest member "B" EXRFIG. 1 ) comprising; 
a radial spigot in a radially outward --facing-- bottom edge of the manhole cap (see bottom edge of "B", EXRFIG. 1); 
the radial spigot in the radially outward bottom edge of the manhole cap contacting the inner surface of the manhole riser; and 
the manhole cap resting upon and supported by an upper edge of the manhole riser (see "resting upon" as claimed, EXRFIG. 1).  
Pesonen fails to explicitly disclose:
the manhole riser comprised of a corrosive-resistant structural polymer pipe having an inner surface sealed to the radial spigot and a bottom surface in contact with, supported by, and sealed to the radial spigot.

the manhole riser comprised of a corrosive-resistant structural polymer pipe having an inner surface sealed to the radial spigot and a bottom surface in contact with, supported by, and sealed to the radial spigot (see " of thermoplastic polyurethane or another thermoplastic material such as poly vinyl chloride or polypropylene" [0041])
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pesonen by substituting the poly vinyl chloride as taught by Kiest in order to provide a corrosion resistant riser and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    725
    378
    media_image1.png
    Greyscale



As per claim 2-4 Pesonen in view of Kiest teaches the limitation according to claim 1 and Kiest further discloses the manhole riser comprises a monolithic polymer, and that the manhole riser comprises polyvinyl chloride, and the riser consists of polyvinyl chloride (see "of thermoplastic polyurethane or another thermoplastic material such as poly vinyl chloride or polypropylene" [0041]). It would have been obvious to one of ordinary skill in the art at the time of filing to it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

As per claim 5 and 15 Pesonen in view of Kiest teaches the limitation according to claim 1 and Pesonen further discloses wherein the aggregate material is concrete (see "concrete" abstract, ln. 6), and an aggregate main body having an upper surface forming a radially outward upper edge, and a radially outward surface (see EXRFIG. 1).  

As per claim 7 Pesonen in view of Kiest teaches the limitation according to claim 1 and Pesonen further discloses the manhole cap (next highest member "B" EXRFIG. 1) has an outer diameter equivalent and substantially aligned with the outer diameter of the riser (see "equivalent and substantially aligned" EXRFIG. 1).   

As per claim 9 Pesonen in view of Kiest teaches the limitation according to claim 1 and Pesonen further discloses wherein the riser is a length of straight pipe (see EXRFIG. 1).  

In re Leshin, 125 USPQ 416.

As per claim 11-12 Pesonen in view of Kiest teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein the manhole cap having a continuous corrosive-resistant layer covering the bottom surface, radial spigot, and access hole; and 
wherein the manhole base comprises a continuous corrosive-resistant layer covering the channels, bench, and radial spigot.  
It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S.398, 421,82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and Id. at 418, 82, USPQ2d at 1396.
Therefore a person of ordinary skill in the art would teach using the liner assemblies anywhere required —including covering the bottom surface, radial spigot, and access hole in the cap and base— so it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Pesonen in view of Kiest by including the corrosion protecting liner assemblies anywhere required —including covering the bottom surface, radial spigot, and access hole in the cap and base— to preserve the members and thereby preserve the life of the assembly.

As per claim 13 Pesonen in view of Kiest teaches the limitation according to claim 1 and Pesonen further discloses the radially outward surface of the manhole cap is substantially aligned with the radially outward surface of the manhole riser (see EXRFIG. 1), and the radially outward surface of the manhole base is aligned with the radially outward surface of the manhole riser (see "aligned" EXRFIG. 1).  

Claim 6, 8 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Pesonen in view of Kiest as applied to claim 1, 7, and 13 above, and further in view of Stetson US 6393771 B1.
As per claim 6 and 8, Pesonen in view of Kiest teaches the limitation according to claim 1, 7, and 13, respectively, but fails to explicitly disclose:
a wrap seal sealed to the radially outer surface of the riser and the manhole base.  
a first wrap seal sealed to the radially outer surface of the riser and the manhole cap; and a second wrap seal sealed to the radially outer surface of the riser and the manhole base.  
Stetson teaches such a seal, specifically:
a wrap seal sealed to the radially outer surface of the riser and the manhole base (“wrap a self-adhering tape 44 around the outer peripheral wall 37” 4:23);
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pesonen in view of Kiest by including the self-adhering tape as taught by Stetson anywhere desired in order to protect against leaks.
Regarding the limitation of a first and second seal, a skilled artisan would apply as may layers along the entire assembly, including a first and second as claimed.
 
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Pesonen in view of Kiest as applied to claim 1 above, and further in view of MONIE US 1712510 A (Monie).
As per claim 16 Pesonen in view of Kiest teaches the limitation according to claim 1 but fails to explicitly disclose:
the manhole base comprises a manhole casing within a manhole having a floor wherein a volume of grout, concrete, or other aggregate material is then 
Monie teaches such a casing capable of use with the assembly , specifically:
the manhole base comprises a manhole casing ("sheet metal casings" Cl. 2) within a manhole having a floor wherein a volume of grout, concrete, or other aggregate material is then disposed into the manhole base and manually formed into fluid channels to form the manhole base.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pesonen in view of Kiest by including the sheet metal as taught by Monie in order to preserve the walls from corrosion when the assembly is filled with a layer of pitch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635